DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a method, comprising: (i) providing an enclosure comprising an inlet, at least one outlet, at least one filter, and a sensor that detects an analyte of interest; (ii) introducing a gas comprising the analyte of interest through the inlet, wherein the sensor detects the analyte of interest in the gas, the gas exits the enclosure through the at least one outlet after detection, the gas does not contact the at least one filter between input of the gas through the inlet and exit of the gas through the at least one outlet, and the gas further includes at least one deleterious compound that degrades performance of the sensor; (iii) introducing an additional influx of the gas through the inlet, wherein the additional influx of the gas passes through the at least one filter prior to contacting the sensor, wherein the at least one filter removes the at least one deleterious compound from the additional influx of the gas; and (iv) allowing the additional influx of the gas that is free of the deleterious compounds to remain in contact with the sensor, classified in G01N 33/0062.
II. Claims 13-17, drawn to a device comprising: an enclosure; an inlet for input of a gas; a sensing gas line with no filters; a purge gas line with at least one filter to remove deleterious compounds from the gas; an inlet valve to open and close the inlet and direct flow of the gas into the sensing gas line and/or the purge gas line; a gas sensor with access to the sensing gas line and the purge gas line, wherein the gas sensor has (i) a first valve to cut off access of the gas sensor to the sensing gas line and (ii) a second valve to cut off access of the gas sensor to the purge gas line; at least one outlet to exhaust the gas from the sensing gas line and the purge gas line; and at least one outlet valve to direct the exhaust from the sensing gas line and purge gas line out of the enclosure, wherein the at least one outlet valve is a one-way valve that prevents outside air from entering the enclosure, classified in G01N 33/0014.
III. Claims 18-21, drawn to a device comprising: an enclosure; an inlet for input of a gas; an inlet valve for closing the inlet; at least one retractable filter for removing deleterious compounds from the gas, wherein the at least one retractable filter is situated at the inlet; an outlet for exit of the gas; an outlet valve for closing the outlet; and a gas sensor with access to the inlet and the outlet, wherein the gas sensor is (i) sealed from the inlet via closure of the inlet valve and (ii) sealed from the outlet via closure of the outlet valve, classified in G01N 33/0009.

The inventions are independent or distinct, each from the other because:
Inventions I and II/III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus, such as a device without a purge line or exhaust outlet (as required by claim 13), or a device where the filter is not retractable (as required by claim 18).  Furthermore, the apparatus as claimed can be used to practice another and materially different process, such as a method where the influx of the gas that is free of the deleterious compounds does not remain in contact with the sensor, but passes through continuously.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation (i.e. the Invention of claim 13 requires “a purge gas line with at least one filter to remove deleterious compounds from the gas” and “at least one outlet valve to direct the exhaust from the sensing gas line and purge gas line out of the enclosure, wherein the at least one outlet valve is a one-way valve that prevents outside air from entering the enclosure” – which do not appear in claim 18; and claim 18 requires “at least one retractable filter for removing deleterious compounds from the gas, wherein the at least one retractable filter is situated at the inlet” – which does not appear in claim 13).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art due to their separate classification, divergent subject matter, and different field of search.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852